LANVLHIWARV
N0. 28583

IN~THE SUPREME COURT OF THE STATE OF HAWAI§K
Y“'l

 
  

STATE oF HAwAl‘I, ,
Respondent and Petitioner/Plaintiff-Appelle

',i

VS.

a\‘°
JENARO TORRES, w
Petitioner and Respondent/Defendant-Appellant.

nn =e w +\z xszzez@z

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CR. NO. 05-1-2556)
ORDER RE:

APPLICATIONS FOR WRIT OF CERTIORARI
(By: Acoba, J., for the courtW

Petitioner and Respondent/Defendant-Appellant Jenaro
Torres’ application for writ of certiorari filed on April 7,
20l0, is hereby accepted; and Respondent and

Petitioner/Plaintiff-Appellee State of Hawaii's application for
writ of certiorari filed on April 7,

20l0, is hereby rejected.
DATED:

Honolulu, Hawafi, May 24, 20lO.

FOR THE COURT:

/V

Associate Justice
Cynthia A. Kaqiwada for

petitioner and respondent
Jenaro Torres on the
application.

Dierdre Marie-Iha, Deputy
Solicitor General and
Susan Y.N. Won, Deputy
Attorney General, for
respondent and petitioner

State of Hawai‘i on the
application.

1Considered by: Moon, C.J., Nakayama, Acoba, and Duffy, JJ., and Circuit
Judge P0llack, in place of Recktenwald, J., recused.

 

@3"\\.-.~§